Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 22, 2006                                                                                       Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  130379(53)(56)                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  JOANNE ROWLAND, a/k/a                                                                                              Justices
  JOAN ROWLAND,
           Plaintiff-Appellee,
                                                                   SC: 130379
  v                                                                CoA: 253210
                                                                   Washtenaw CC: 03-000128-NO
  WASHTENAW COUNTY ROAD
  COMMISSION,
             Defendant-Appellant.
  _______________________________


               On order of the Chief Justice, the motions by the Michigan Municipal
  League and others and by the Michigan Trial Lawyers Association for leave to file briefs
  amicus curiae are considered and they are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 22, 2006                     _________________________________________
                                                                              Clerk